                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                    )
ABIGAIL HNEDAK,                     )
                                    )
        Plaintiff,                  )
                                    )
v.                                  )    No. 2:20-cv-02333-SHM-cgc
                                    )
BRYCE LAINE, an individual,         )
the MEMPHIS POLICE                  )
DEPARTMENT, CITY OF MEMPHIS,        )
TENNESSEE, and MEMPHIS POLICE       )
SGT. A. JENNINGS,                   )
individually and in his
official capacity,

        Defendants.


       ORDER GRANTING THE CITY OF MEMPHIS’S MOTION TO DISMISS

       Before the Court is Defendants City of Memphis and the City

of     Memphis   Police   Department’s   (collectively   the     “City”)

November 24, 2020 Motion to Dismiss (the “Motion”).            (D.E. No.

40.)     Plaintiff Abigail Hnedak responded on November 24, 2020.

(D.E. No. 41.)        The City replied on December 11, 2020.       (D.E.

No. 42.)     Hnedak’s Memorandum in Support was filed on January

28, 2021.    (D.E. No. 43.)    For the following reasons, the Motion

is GRANTED.

I.     Background

       For purposes of the Motion, the facts are taken from the

Complaint.
     Hnedak filed her Complaint on May 6, 2020.                (D.E. No. 1.)

She brings five claims against the City.                (Id. at ¶¶ 29-60.)

The first is a claim for violation of 42 U.S.C. § 1983 because

the City deprived Hnedak of her civil rights by encouraging or

permitting employees of the Memphis Police Department (the “MPD”)

to   swear    falsely     to      affidavits       of   complaint      without

investigation.    (Id. at ¶ 29-32.)             The second is a claim for

negligence under the Tennessee Governmental Tort Liability Act

(“GTLA”), Tenn. Code Ann. §§ 29-20-101, et seq., because the

City’s negligence harmed Hnedak.             (Id. at ¶¶ 33-35.)     The third

is a claim for negligent supervision under the GTLA because the

City failed to properly train and supervise Sgt. A. Jennings

(“Jennings”), the police officer who co-signed the affidavit of

complaint against Hnedak.         (Id. at ¶¶ 36-39.)         The fourth is a

claim for false imprisonment under the GTLA because Hnedak was

arrested without a “valid warrant”.               (Id. at ¶¶ 40-41.)         The

fifth is a claim for negligent or intentional infliction of

emotional    distress   under     the       GTLA 1 because   the   failure    to

corroborate    Bryce    Laine’s    false       allegations   against    Hnedak




1 The Complaint purports to bring this claim against “[t]he
County”, but Shelby County, Tennessee, is not a party to the
proceedings. (See D.E. No. 1, ¶ 48.) The parties treat this
claim as a claim against the City. (See e.g., D.E. No. 40-1, 7;
D.E. No. 41, 3.)

                                        2
caused “the issuance of an invalid warrant”.2               (Id. at ¶¶ 46-

49.)

       Hnedak and Laine are parents of a minor child, LH, who was

born on December 31, 2016.         (Id. at ¶ 9.)       On January 23, 2019,

the Shelby County Juvenile Court entered a Permanent Parenting

Plan Order (“PPPO”) setting child support, parenting time, and

custody   arrangements     for    LH.       (Id.)     Initially,    Laine   had

parenting time on Tuesday and Thursday from 4:00 PM to 8:00 PM

on the second and fourth weeks of the month.             (Id. at ¶ 10.)      On

July 19, 2019, Laine texted Hnedak to change parenting time to

Monday and Wednesday because of Laine’s college schedule.                   (Id.

at ¶ 11.)

       On February 3, 2020, Hnedak learned that LH had said Laine

had hit and kicked LH for misbehaving.              (Id. at ¶ 13.)       Hnedak

told Laine “she felt it was best, given the circumstances, that

his planned parenting time” for that Monday be rescheduled.

(Id.)   Laine did not agree.        (Id. at ¶ 14.)

       Laine went to Jennings of the MPD and told him Hnedak had

violated the PPPO.         (Id. at ¶ 14.)           Jennings co-signed an

affidavit     of    complaint    against     Hnedak    relying     on   Laine’s

statements.        (Id. at ¶ 16.)       On February 5, 2020, a General



2 Hnedak brings additional claims against Bryce Laine (“Laine”)
and Jennings that are not at issue in the Motion. (See D.E. No.
1, ¶¶ 29-60.)

                                        3
Sessions Court Judge in Shelby County signed a warrant for

Hnedak’s arrest based on the affidavit of complaint.                   (Id. at ¶

18.)

       On February 10, 2020, Hnedak was arrested in front of LH by

the MPD.    (Id. at ¶ 19.)             Hnedak was released on receipt of a

citation after being held in jail for seven hours.                    (Id. at ¶¶

20-21.)     The prosecutor did not pursue the charges, and the

General Sessions Court dismissed the case.                 (Id. at ¶ 22.)

       Hnedak alleges that Laine’s family members were employed by

the MPD and knew Jennings.             (Id. at ¶ 17.)      She alleges that the

City    failed    to    train    Jennings     on   the   proper    procedure     for

swearing an affidavit of complaint.                  (Id. at ¶ 23.)        Hnedak

alleges that the City “has a pervasive custom or practice” “of

making warrantless arrests that lack probable cause based upon

the    significant      number    of    cases   that     are   dismissed   due   to

constitutional violations similar to the case at issue.”                       (Id.

at ¶ 24.)        She alleges that this practice “is widespread and

commonly accepted to have the force of law.”                      (Id. at ¶ 24.)

Hnedak also alleges that the City failed to make rules, policies,

and regulations to protect against civil rights violations by

the MPD.    (Id. at ¶ 25.)         She alleges that the City’s “conduct

is demonstrative of a persistent pattern of unconstitutional

conduct by its employees and the City has constructive notice of

that pattern.”         (Id.)

                                          4
II.    Jurisdiction and Choice of Law

       The   Court    has   federal    question       jurisdiction.     Under 28

U.S.C. § 1331, district courts have original jurisdiction “of

all civil actions arising under the Constitution, laws, or

treaties of the United States.”               Hnedak asserts that the City

violated her constitutional rights and seeks relief under § 1983.

(D.E. No. 1, ¶¶ 29-32.)

       The Court has supplemental jurisdiction over Hnedak’s state

law claims.     See 28 U.S.C. § 1367(a).          Those claims derive from

a “common nucleus of operative fact” with Hnedak’s federal claims

against the City.         See United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund, 844

F.3d 576, 588 (6th Cir. 2016); see also 28 U.S.C. § 1367(a).

       When there is no dispute that a certain state's substantive

law applies, the court need not conduct a choice-of-law analysis

sua sponte.    See GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080,

1085 (6th Cir. 1998).             Hnedak invokes Tennessee law.            Both

parties assume that Tennessee law applies. The Court will apply

Tennessee substantive law to Hnedak’s state law claims.

III. Standard of Review

       Rule 12(b)(6) provides for the dismissal of a complaint

that   “fail[s]      to   state   a   claim    upon    which   relief    can   be

granted.”     Fed.R.Civ.P. 12(b)(6).             “To survive a motion to

dismiss, the plaintiff must allege facts that, if accepted as

                                        5
true, are sufficient to state a claim to relief that is plausible

on its face.”     Cooper Butt ex rel. Q.T.R. v. Barr, 954 F.3d 901,

904 (6th Cir. 2020) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544    (2007)).     The    factual   allegations      must   be   more   than

speculative.      Twombly, 550 U.S. at 555 (“Factual allegations

must be enough to raise a right to relief above the speculative

level”).      The Court considers the plaintiff’s complaint in the

light most favorable to the plaintiff.          Ryan v. Blackwell, 979

F.3d 519, 525 (6th Cir. 2020) (quoting Ziegler v. IBP Hog Mkt.,

Inc., 249 F.3d 509, 512 (6th Cir. 2001)).             The court accepts as

true    all    factual    allegations,   but   does    not   accept      legal

conclusions or unwarranted factual inferences as true.                Theile

v. Michigan, 891 F.3d 240, 243 (6th Cir. 2018).              “The plaintiff

must present a facially plausible complaint asserting more than

bare   legal    conclusions.”      Id. (citing Twombly,       550   U.S.   at

556; Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009)).

IV.    Analysis

       A.     Section 1983 Claim

       A municipality “cannot be held liable under 1983 on a

respondeat superior theory.” Monell v. Dep't. of Soc. Serv., 436

U.S. 658, 691 (1978) (emphasis removed).         To hold a municipality

liable under § 1983, a plaintiff must show that “(1) agents of

the municipality, while acting under color of state law, (2)

violated the plaintiff’s constitutional rights, and (3) that a

                                     6
municipal policy or policy of inaction was the moving force

behind the violation.”       Memphis, Tennessee Area Loc., Am. Postal

Workers Union, AFL-CIO v. City of Memphis, 361 F.3d 898, 902

(6th Cir. 2004); See Monell, 436 U.S. at 694-695.                      This is

sometimes called a Monell Claim.              See Burgess v. Fischer, 735

F.3d 462, 478 (6th Cir. 2013).             A municipal policy can be shown

by:   “(1)    the     existence   of   an    illegal     official    policy   or

legislative enactment; (2) that an official with final decision

making authority ratified illegal actions; (3) the existence of

a policy of inadequate training or supervision; or (4) the

existence of a custom of tolerance or acquiescence of federal

rights violations.”         Direct Constr. Servs., LLC v. City of

Detroit, Michigan, 820 F. App’x 417, 426 (6th Cir. 2020).


      A municipality is liable under § 1983 when an official with

final decision-making authority ratifies an illegal policy.                   See

American     Postal    Workers    Union,    361   F.3d   at   902.    Hnedak’s

Complaint does not allege that an official policy was ratified

by an official who was a final decision maker.


      A municipality is liable under § 1983 when it officially

adopts an unconstitutional policy.                Id.     Hnedak’s Complaint

alleges that “[t]he City implicitly or explicitly adopted and

implemented” a policy of filing false complaints.                (D.E. No. 1,

¶ 31.)     The Court does not “accept as true legal conclusions or


                                       7
unwarranted factual inferences” in deciding a motion to dismiss.

Gregory v. Shelby County, Tenn., 220 F.3d 433, 446 (6th Cir.

2000).       Hnedak’s    Complaint      contains          no    specific     factual

allegations    showing    that    the       City    has    an     official   policy

permitting    police     officers     to      swear       false    affidavits     of

complaint.


      Hnedak’s Complaint focuses on failure-to-train and custom-

of-tolerance for violations of federal rights to establish the

City’s § 1983 liability3.         “A municipality’s culpability for a

deprivation of rights is at its most tenuous where a claim turns

on a failure to train.”          Connick v. Thompson, 563 U.S. 51, 61

(2011).     A plaintiff must show that: “1) the City’s training

program was inadequate for the tasks that officers must perform;

2)   the   inadequacy    was   the   result        of   the     City’s   deliberate

indifference; and 3) the inadequacy was closely related to or



3 The City argues that “there is no removal of immunity as to
the City for claims arising out of civil rights under 42 U.S.C.
§ 1983 and the United States Constitution, and those claims
should be dismissed[.]”    (D.E. No. 40-1, 4-5.)     Relying on
Johnson v. City of Memphis, the City appears to assert that the
GTLA establishes municipal immunity from § 1983 claims.     617
F.3d 864 (6th Cir 2010). Any argument that the GTLA provides
immunity from § 1983 claims is not well taken. In Johnson, the
Sixth Circuit held that the trial court did not err when it
denied the plaintiff’s motion to add several state law tort
claims because those GTLA claims were precluded by the civil
rights exception to the GTLA. Id. at 872. The court held that
the exception precluded claims under the GTLA. Id. The court
did not hold that the GTLA precluded independent § 1983 claims.

                                        8
actually caused the injury.”           Ciminillo v. Streicher, 434 F.3d

461, 469 (6th Cir. 2006).           To prove deliberate indifference, a

plaintiff “must show prior instances of unconstitutional conduct

demonstrating that the [municipality] has ignored a history of

abuse and was clearly on notice that the training in this

particular area was deficient and likely to cause injury.”

Miller v. Sanilac Cty., 606 F.3d 240, 255 (6th Cir. 2010).

Alternatively      “‘a     single      violation        of     federal        rights,

accompanied by a showing that a municipality has failed to train

its   employees    to    handle   recurring         situations       presenting    an

obvious potential for such a violation, could trigger municipal

liability.’”      Plinton v. Cty. of Summit, 540 F.3d 459, 464 (6th

Cir. 2008) (quoting Bd. of County Comm’rs of Bryan County v.

Brown, 520 U.S. 397, 409 (1997)).


      Hnedak fails to plead facts demonstrating that the City’s

training   was    inadequate      or   that    the    City     was    deliberately

indifferent.       The    court     does      not    “accept     as    true     legal

conclusions or unwarranted factual inferences” in deciding a

motion to dismiss.          Gregory, 220 F.3d at 446.                   Conclusory

allegations that recite the elements of the claim are “not

entitled to be assumed true.”               Iqbal, 556 U.S. at 681 (citing

Twombly, 550 U.S. at 554-555). Hnedak’s Complaint merely recites

the elements of failure-to-train municipal liability and asserts



                                        9
that City failed to train its employees “as to the proper

procedure for swearing to an Affidavit of Complaint”.                   (See D.E.

No. 1, ¶¶ 23-25; ¶ 31.)               Hnedak does not provide any factual

allegations specifying the training officers receive or that the

City   ignored    a    history    of     abuse.        Hnedak   asserts     that    a

significant     number     of    cases    were    dismissed     due   to    similar

violations and that the City’s conduct demonstrated a persistent

pattern of unconstitutional conduct.                   (Id. at ¶¶ 24-25.)          No

cases are cited.       Hnedak fails to plead facts that support her

assertions.      She fails to state a claim for failure-to-train §

1983 municipal liability.


       A “a custom-of-tolerance claim requires a showing that there

was a pattern of inadequately investigating similar claims.”

Burgess, 735 F.3d at 478. The custom-of-tolerance for violations

of civil rights is also known as an “inaction” theory.                       Doe v.

Claiborne Cty., Tenn. By & Through Claiborne Cty. Bd. of Educ.,

103 F.3d 495, 508 (6th Cir. 1996). The plaintiff must establish:

“(1)   the     existence    of    a    clear     and   persistent     pattern      of

[violations by municipal] employees; (2) notice or constructive

notice    on     the     part     of     the      [municipality];          (3)   the

[municipality’s] tacit approval of the unconstitutional conduct,

such that their deliberate indifference in their failure to act

can be said to amount to an official policy of inaction; and (4)



                                         10
that the [municipality’s] custom was the ‘moving force’ or direct

causal link in the constitutional deprivation.”                Id.


       Hnedak’s Complaint fails to allege specific facts to support

her custom-of-tolerance claim.             Hnedak alleges that the City

should have known that its officers made “warrantless” arrests

without probable cause “based upon the significant number of

cases that are dismissed due to constitutional violations similar

to the case at issue.”       (D.E. No. 1, ¶ 24.)       Hnedak alleges that

“the   City   has   failed   to   make     adequate   rules,    policies    and

regulations to protect against civil rights violations by its

law enforcement.”      (Id. at ¶ 25.)         Hnedak alleges that “[t]he

City’s conduct is demonstrative of a persistent pattern of

unconstitutional conduct by its employees and the City has

constructive    notice   of    that      pattern.”     (Id.)         Conclusory

allegations that recite the elements of the claim are “not

entitled to be assumed true.”            Iqbal, 556 U.S. at 681 (citing

Twombly, 550 U.S. at 554-555).           No instances are cited.         Hnedak

fails to plead facts that support her conclusion that the City

had a custom of unconstitutional conduct because it tolerated

falsely sworn affidavits of complaint.


       The City’s Motion is GRANTED.           Hnedak’s § 1983 claim is

DISMISSED.




                                      11
    B.     Negligence Claims

    Tennessee law prohibits suit against “the State” unless the

legislature permits it.       Tenn. Const. art. 1, § 17; Davidson v.

Lewis Bros. Bakery, 227 S.W.3d 17 (Tenn. 2007).         Municipalities

are part of “the State.”      Id. at 19.   The GTLA partially waives

the State’s immunity:


         Immunity from suit of all governmental entities
    is removed for injury proximately caused by a negligent
    act or omission of any employee within the scope of
    his employment except if the injury arises out of:
                              ****
         (2) False imprisonment pursuant to a mittimus
    from a court, false arrest, malicious prosecution,
    intentional trespass, abuse of process, libel,
    slander, deceit, interference with contract rights,
    infliction of mental anguish, invasion of right of
    privacy, or civil rights

Tenn.   Code   Ann.   §   29-20-205(2).    The   GTLA   “civil   rights”

exception to waiver of governmental immunity for negligence

“includes claims arising under 42 U.S.C. § 1983 and the United

States Constitution.”      Johnson, 617 F.3d at 872.

    Hnedak concedes that the City is immune from her claims of

false imprisonment and negligent or intentional infliction of

emotional distress.       (D.E. No. 41, 3.)      The GTLA bars suits

against municipalities for false imprisonment and intentional

infliction of emotional distress.          Tenn. Code Ann. § 29-20-

205(2).




                                   12
      The GTLA bars suits against municipalities for negligent

acts or omissions of their employees if the injury arises out of

“civil rights.”      Tenn. Code Ann. § 29-20-205(2).                Civil rights

claims include claims that arise under federal civil rights laws

and   the   United   States    Constitution.           Cochran      v.    Town   of

Jonesborough,     586   S.W.3d   909,       919    (Tenn.    Ct.    App.    2019).

Tennessee   and   federal     courts    have       concluded    that      the   GTLA

provides immunity to a municipality for negligence claims that

arise out of police misconduct.             Siler v. Scott, 591 S.W.3d 84,

97-98 (Tenn. Ct. App. 2019), appeal denied (Oct. 11, 2019);

Cochran, 586 S.W.3d at 919; Campbell v. Anderson Cty., 695 F.

Supp. 2d 764, 788 (E.D. Tenn. 2010); Howard v. Knox Cty.,

Tennessee, No. 3:15-CV-6-TAV-CCS, 2016 WL 9455169 at *11-12 (E.D.

Tenn. Sept. 7, 2016), aff’d, 695 F. App’x 107 (6th Cir. 2017);

cf. Parker v. Henderson Cty., No. W200900975COAR3CV, 2010 WL

377044 at *4 (Tenn. Ct. App. Feb. 4, 2010)(declining to dismiss

GTLA claim for negligent supervision of law enforcement where

the   plaintiff   “neither     pleaded       nor    argued     in   the    present

proceeding that the City or its officers violated his federal

civil rights”).

      The Parker decision is an outlier.              See Cochran, 586 S.W.

3d at 916-919 (opining that other Tennessee cases and federal

precedent weigh against Parker and that, because the plaintiff’s

injuries stemmed from a well-established civil rights violation,

                                       13
the plaintiff’s negligence claim was barred by the GTLA); Siler,

591 S.W.3d at 97 (applying Cochran instead of Parker to a claim

based on excessive force by a police officer).                   Courts have

concluded that, when a plaintiff brings both a negligence claim

and a civil rights claim based on the same conduct, the claim

arises out of civil rights.       Cochran, 586 S.W. 3d at 919; Howard,

2016 WL 9455169 at *11.

       The GTLA bars Hnedak’s claims of negligence and negligent

supervision.    Hnedak’s claim of negligence simply asserts that

the City owed Hnedak a duty to use due care.               (D.E. No. 1, ¶

34.)   Hnedak’s negligent supervision claim asserts that the City

failed to properly train and outline procedures “causing the

violation of Plaintiff’s substantive and procedural due process

rights.”   (Id. at ¶ 38.)       The GTLA does not permit suit if “the

injury arises out of” “civil rights.”            Tenn. Code Ann. § 29-20-

205. A negligence claim is barred “where ‘the same circumstances

giv[e] rise’ to both the negligence and civil rights claims.”

Partee v. City of Memphis, Tenn., 449 F. App’x 444, 448 (6th

Cir. 2011) (quoting Tenn. Code Ann. § 29-20-205(2)).

       Hnedak argues that that her negligent supervision claim is

distinct from her § 1983 claim because the failure to train and

supervise occurred before her arrest.            The court in Howard found

that    simultaneous   claims    for     civil    rights   and    negligence

demonstrated that the negligence claims arose out of civil

                                    14
rights, even if the plaintiff argued that the negligent actions

occurred before the civil rights violation.                        Howard, 2016 WL

9455169    at   *   11.      Both    Hnedak’s        negligence     and     negligent

supervision     claims      arise    out       of   her   arrest    and     Jennings’

affidavit of complaint.            (See D.E. No. 1, ¶¶ 33-39.)              She makes

no other argument that the City was negligent or negligently

supervised      Jennings.           Hnedak’s        negligence      and     negligent

supervision claims against the City arise out of civil rights

violations, and the City is immune from her claims under the

GTLA.

     The     City’s       Motion    is    GRANTED.         Hnedak’s       claims   of

negligence,     negligent      supervision,           false   imprisonment,        and

negligent or intentional infliction of emotional distress are

DISMISSED.

V.   Conclusion

     The     City’s   Motion        is    GRANTED.        Hnedak’s        claims   for

violations of § 1983, negligence, negligent supervision, false

imprisonment,       and     negligent      or       intentional     infliction      of

emotional distress are DISMISSED.                   The City of Memphis and the

City of Memphis Police Department are DISMISSED from the case.

     SO ORDERED this 18th day of June, 2021.



                                         /s/ Samuel H. Mays, Jr.
                                         SAMUEL H. MAYS, JR.
                                         UNITED STATES DISTRICT JUDGE

                                          15
